                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ROXANNE SLUSHER,                                      Case No. 17-cv-06030-RS (TSH)
                                   8                     Plaintiff,
                                                                                               ORDER FOR PARTIES TO MEET AND
                                   9              v.                                           CONFER
                                  10     BIG LOTS STORES, INC., et al.,                        Re: Dkt. No. 50
                                  11                     Defendants.

                                  12
Northern District of California
 United States District Court




                                  13           On October 23, 2018, the Court issued a Notice of Referral for Discovery directing the

                                  14   parties to file a joint statement within three days verifying they met and conferred prior to filing

                                  15   their pending joint letter brief (ECF No. 50). ECF No. 52. As the parties did not file a joint

                                  16   statement, and Plaintiff states in her portion of the letter that “Defendants have refused to engage

                                  17   in the meet and confer process,” the Court ORDERS the parties to meet and confer by November

                                  18   2, 2018. If unable to resolve the disputes raised in their letter, the parties shall file a revised joint

                                  19   letter (in compliance with the undersigned’s Discovery Standing Order), by November 9, 2018. If

                                  20   filing a revised letter, the parties shall include all relevant discovery requests and responses.

                                  21           IT IS SO ORDERED.

                                  22

                                  23   Dated: October 29, 2018

                                  24

                                  25
                                                                                                       THOMAS S. HIXSON
                                  26                                                                   United States Magistrate Judge
                                  27

                                  28
